727 S.E.2d 547 (2012)
In The Matter of the Foreclosure of CORNBLUM.
No. 221P12-1.
Supreme Court of North Carolina.
July 6, 2012.
Kieran J. Shanahan, Raleigh, for Cornblum, Marshall, et al.
John E. Branch, III, Raleigh, for Cornblum, Marshall, et al.
Esther E. Manheimer, Asheville, for United Community Bank.
The following order has been entered on the motion filed on the 5th of July 2012 by Claimants for Temporary Stay:
"Motion Allowed by order of the Court in conference, this the 6th of July 2012."